Citation Nr: 1110163	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  07-20 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the orthopedic manifestations of status post (s/p) surgery for right rotator cuff tear (previously diagnosed as chronic subluxation right shoulder, s/p right shoulder arthroscopic surgery) for the period prior to March 8, 2005.

2.  Entitlement to a temporary 100 percent evaluation pursuant to 38 C.F.R. § 4.30 for the period from September 9, 2004 to March 7, 2005.

3.  Entitlement to a total disability rating by reason of individual unemployability (TDIU) for the period from September 9, 2004 to March 7, 2005. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions that were issued by the Regional Office (RO) in Winston-Salem, North Carolina.

The issue of the entitlement to a separate compensable rating for neurological manifestations of the Veteran's right shoulder disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to TDIU for the period from September 9, 2004 to March 7, 2005 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is right handed.

2.  Giving the benefit of the doubt to the Veteran, beginning August 23, 2004, her orthopedic symptoms of s/p surgery for right rotator cuff tear (previously diagnosed as chronic subluxation right shoulder, s/p right shoulder arthroscopic surgery), which consisted of limitation of motion of the arm with pain throughout the entire range of motion, tenderness, decreased grip strength, and giving way due to pain, was of a severity that most closely approximated limitation of motion of the arm to midway between side and shoulder level.

2.  For the period from September 9, 2004 to March 7, 2005, the Veteran had not undergone either surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals; or immobilization by cast, without surgery, of one major joint or more.  The Veteran did not have surgery until March 8, 2005.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no higher, for the orthopedic manifestations of s/p surgery for right rotator cuff tear (previously diagnosed as chronic subluxation right shoulder, s/p right shoulder arthroscopic surgery) for the period from August 23, 2004 to March 7, 2005 were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201, 5202 (2010).

2.  The criteria for a temporary 100 percent rating pursuant to 38 C.F.R. § 4.30 for the period from September 9, 2004 to March 7, 2005 were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. § 4.30.  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

During the pendency of this claim, the United States Court of Appeals for Veterans Claims (Court) decided Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in December 2004, prior to the rating decisions which are appealed herein, which explained VA's duty to assist the Veteran with obtaining evidence in support of her claim.  The December 2004 letter also informed the Veteran that in order to receive a higher rating for her shoulder disability she needed to show that the disability had worsened.   She was also sent a letter in May 2006 which explained how disability ratings and effective dates for service connected disabilities are assigned.  Her claim for a rating in excess of 20 percent for her right shoulder disability prior to March 7, 2005 was subsequently readjudicated in a statement of the case (SOC) that was dated in May 2007 and her claim for a temporary 100 percent evaluation for the period from September 9, 2004 to March 7, 2005 was subsequently readjudicated in an SOC that was dated in February 2009.

Furthermore, the Veteran's claim for a temporary 100 percent rating for the period from September 9, 2004 to March 7, 2005 a downstream issue from her claim for an increased rating for her shoulder disability.  In a June 2005 rating the decision the RO granted the Veteran a temporary 100 percent rating pursuant to 38 C.F.R. § 4.30 for the period from March 8, 2005 to April 31, 2005.  The Veteran then filed a notice of disagreement arguing that she should also have received a temporary total rating for the period prior to March 8, 2005.  She argued that the temporary 100 percent rating should have commenced on September 9, 2004.  In these types of circumstances, VA is not required to issue a new VCAA letter. See VAOPGCPREC 8-2003.  In this precedential opinion, the General Counsel held that although VA is required to issue a Statement of the Case (SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue. Id.  In this case, the Veteran was sent an SOC in February 2009 that explained the criteria for awarding benefits pursuant to 38 C.F.R. § 4.30 and why she did not meet the criteria for this benefit during any relevant period prior to March 8, 2005.  

In addition to its duty to provide various notices to the Veteran as above, VA also must make reasonable efforts to assist him or her with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records for the period from March 2001 to December 2006, two reports of VA examinations of the Veteran's shoulder from the period subsequent to her March 2005 surgery, and the written contentions of the Veteran.  

The Board concludes that no prejudicial errors with respect to the duties to notify or assist the Veteran took place with respect to the claims that are decided herein.

II. Increased Rating

The Veteran, who is right handed, contends that her right shoulder disability was more severe than was contemplated by the 20 percent rating that was in effect prior to March 8, 2005, when a temporary 100 percent evaluation for surgery necessitating a period of convalescence was assigned.  The Veteran was assigned a 30 percent rating for her shoulder disability effective May 1, 2005, at the expiration of her temporary total evaluation.  The Veteran contends that her shoulder also should have been rated 30 percent disabling prior to the March 8, 2005 surgery.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's shoulder disability may be rated as either limitation or motion or as an impairment of the humerus.  Pursuant to diagnostic code 5201, which addresses limited motion of the arm, a 20 percent rating is assigned for limitation of movement of the arm to shoulder level, regardless of whether the impairment affects the dominant or non-dominant arm.  A 20 percent rating also applies when motion of the non-dominant arm is limited to midway between side and shoulder level.  A 30 percent rating applies when the motion of the dominant arm is limited to midway between side and shoulder level or when motion of the non-dominant arm is limited to 25 degrees from the side.  A rating of 40 percent applies when the motion of the dominant arm is limited to 25 degrees from the side.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Pursuant to diagnostic code 5202, other impairments of the humerus, a 20 percent rating applies where there is recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level, regardless of whether the dominant or non-dominant arm is affected.  A 20 percent rating also applies when there are frequent episodes and guarding of all movements of the non-dominant arm.  A 30 percent rating applies when there is recurrent dislocation of the humerus at the scapulohumeral joint of the dominant arm with frequent episodes and guarding of all arm movements.  A 40 percent rating applies when there is fibrous union of the humerus of the non-dominant arm.  A 50 percent rating applies when there is fibrous union of the humerus of the dominant arm or nonunion of the humerus of the non-dominant arm.  A 60 percent rating applies when there is nonunion of the humerus of the dominant arm.  A 70 percent rating applies if there is loss of the head of the humerus of the non-dominant arm, and an 80 percent rating applies if there is loss of the head of the humerus of the dominant arm.
The Veteran's VA treatment records do not reflect complaints about the Veteran's right shoulder prior to a record of treatment that was dated on August 23, 2004.  

On August 23, 2004 the Veteran sought emergency care because she had pain in her right shoulder that radiated to her right back and rib cage and she was also experiencing facial numbness.  The Veteran reported that her right shoulder pain started the night of August 22, 2004 when she was sleeping and it woke her up.  She described the pain as extending from the inferior portion of her posterior ribs on the right side to the top of her shoulder and down her right arm.  It was worse with deep breath and worse with movement.  The pain was constant since its onset.  The Veteran took acetaminophen to try to relieve the pain with limited improvement.

At that time, the Veteran reported that she had a history of recurrent shoulder dislocation in the past for which she had surgery.  Examination of the shoulder showed severe tenderness to palpation of the shoulder and scapula.  The Veteran had severe pain to passive and active motion of the right shoulder.  Hawkins and Neer's signs were positive.  The examining physician concluded that the most likely source of the Veteran's pain was an impingement syndrome.  The Veteran's facial numbness was not found to be related to her shoulder problem.  The Veteran was given a work excuse for 1 day and was instructed not to perform heavy lifting at work for 2 weeks.  She was told to take ibuprofen and acetaminophen in alternating doses and to return if her pain worsened of if her symptoms failed to improve within 5-7 days.  

The following day the Veteran called and requested to be seen by orthopedics since her right shoulder pain had not improved. 

She was next evaluated by a VA treatment provider on September 3, 2004.  At that time the Veteran reported that her shoulder pain had persisted for 2 weeks.  The Veteran reported that she was using heating pads and Icy-Hot to treat her shoulder pain and that acetaminophen helped as much as ibuprofen.  Examination of the shoulder demonstrated that the Veteran could not raise her arm above shoulder level and could not rotate to touch her lower back.  Otherwise, she could move her shoulder anteriorly and laterally with some pain.  There was no injection or periorbital edema of the right shoulder.  There was no erethyma, warmth, or edema present and the Veteran did have decreased grip strength on the right side. The Veteran reported that she worked as a certified nurse assistant but that she was not working at that time.  The Veteran was provided with a note that indicated that she could not lift more than 10 pounds for 10 days.  

The Veteran was again seen on September 8, 2004 at which time she was noted to have pain throughout the range of motion of her shoulder, no definite crepitus, and good strength, but the shoulder gave way secondary to pain at times.  She was given a note indicating that she should remain out of work until September 20, 2004 due to a restriction on lifting more than 10 pounds.

In October 2004 the Veteran reported that she was not working due to her shoulder pain.  

In January 2005 the Veteran was seen for right shoulder and neck pain which she described as having onset its onset in June 2004.  She was noted to have a history of chronic recurrent posterior shoulder subluxations with a Scott posterior shoulder glenoplasty with reverse Putti-Platt capsular repair in 1982.  The last reported dislocation of her shoulder was 6 years ago.  The Veteran reported having sensory problems since the 1982 surgery.  She also described cervical radiculopathy.  

Upon examination of her shoulder the Veteran had exquisite biceps insertion tenderness and some acriomioclavicular tenderness.  She had 130 degrees of abduction, 120 degrees of forward flexion, external rotation was 25 degrees, and internal rotation was to the right illium.  Neer, Hawkins, and apprehension were all positive.  The Veteran had a magnetic resonance imaging (MRI) study of her right shoulder.  The MRI showed postsurgical change noted within the supraspinatus and infraspinatus, high signal within the distal fibers of the supraspinatus tendon with at least a high grade partial undersurface tear, linear high signal within the posterior labrum suggestive of a posterior labral tear, and tendinosis of the intra-articular long head of the biceps tendon.  

The Veteran was diagnosed with a right rotator cuff tear, posterior labrum tear, and biceps tendonosis with cervical radiculopathy.  Surgery was scheduled for March 8, 2005 for a right shoulder arthroscopy.  

In her written submissions, the Veteran contended that she was unable to work since September 9, 2004 due to her shoulder pain and inability to lift more than 10 pounds.  

Giving the benefit of the doubt to the Veteran, beginning August 23, 2004 her symptoms most closely approximated limitation of motion of her dominant arm to midway between side and shoulder level.  While she was able to achieve a greater range of motion, she was noted to have pain throughout the range of motion with both passive and active motion.  She was also noted to have severe joint tenderness and episodes of her shoulder giving way due to pain.  Taking into consideration additional limitation of motion due to pain, in conjunction with her other symptoms, the Board finds that, giving the benefit of the doubt to the Veteran, the criteria for a 30 percent rating are met for the period from August 23, 2004 to March 7, 2005, after which time the Veteran's temporary 100 percent rating for surgery requiring convalescence went into effect.  

There is no evidence that the Veteran met the criteria for a 30 percent rating at any time prior to August 23, 2004 as there were no documented complaints of increased shoulder pain prior to that time; rather, at her emergency room visit of that date the Veteran described her pain as having suddenly onset the previous night.
A higher rating is not warranted because there is no evidence of limitation of motion to 25 degrees from the side, fibrous union of the humerus, nonunion of the humerus, or loss of the head of the humerus.  While the Veteran had pain throughout her entire range of motion, she was nonetheless able to raise her arm to at least shoulder level, and at times above shoulder level, which is inconsistent with a finding that her symptoms approximated motion of the arm limited to 25 degrees from the side.  Rather, the 30 percent rating adequately compensates the Veteran for her pain with motion of her right arm by affording her a higher rating than would be warranted based on objective limitation of motion alone.  

In this case, the Veteran claims that her level of functional impairment is more severe than is accounted for by application of the rating criteria set forth in 38 C.F.R. § 4.85 & 4.86.  She claims that her right shoulder disability was so severe that it prevented her working until after her recovery from the March 2005 surgery. When either a claimant or the evidence of record suggests that a schedular rating may be inadequate, the Board must specifically adjudicate the issue of whether referral for an extraschedular rating is warranted.  See, e.g., Colayong v. West,  12 Vet. App. 524, 536 (1999). 

The determination of whether a claimant is entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) is a three step inquiry.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In order to make this determination, the level of severity and symptomology of the claimant's service connected disability must be compared to the established criteria in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptoms, the assigned schedular evaluation is adequate.  Id.  If they do not, the VA must undertake the second step of the inquiry, which is to determine whether the claimant's disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id at 115-116.  If an analysis of the first two steps indicates that the first two factors exist, the third step is to refer the case to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for a determination as to whether justice requires the assignment of an extraschedular rating.  Id at 116.

In this case, the first criterion is not met.  The Veteran's symptoms of shoulder pain with limited motion are contemplated by the rating schedule.  Moreover, the 30 percent rating assigned specifically takes into account the Veteran's pain with active and passive motion insofar as her arm actually was able to achieve a greater range of motion than is normally associated with a 30 percent rating.  Thus, although the Veteran claims that she was unable to work due to her shoulder pain during this time, insofar as her circumstances do not satisfy the initial step of the inquiry into whether an extraschedular rating is appropriate, such a rating is not for application in this case.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  All doubt was resolved in the Veteran's favor by granting the increased rating. 


III. Entitlement to benefits pursuant to 38 C.F.R. § 4.30

The Veteran underwent surgery to repair a rotator cuff tear on March 8, 2005.  On August 23, 2004 she saw her doctor complaining of right shoulder pain and was given a note to be off of work for two days and to avoid heavy lifting for 2 weeks.  On September 3. 2004 the Veteran's doctor gave her a note indicating that she should not lift more than 10 pounds for the next 10 days.  A September 8, 2004 note from the Veteran's doctor indicated that the Veteran would remain out of work because she could not lift more than 10 pounds until September 20, 2004.  The Veteran contends that the lifting restriction remained in effect until her surgery on March 8, 2005 and that this caused her to be unable to work during that time.  

The Veteran was not in a cast that immobilized her joint prior to the March 8, 2005 surgery.  She was awarded a temporary total rating pursuant to 38 C.F.R. § 4.30 from March 8, 2005 through April 31, 2005. The Veteran contends that she should receive a 100 percent convalescent rating for the period from September 9, 2004 through March 7, 2005 since she was unable to work during that time as well as during the months immediately after her surgery.  

Pursuant to 38 C.F.R. § 4.30, a total disability rating will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that is warranted because either (1) the Veteran had surgery necessitating at least one month of convalescence; (2) the Veteran had surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the continued use of a wheelchair or crutches (regular weight bearing prohibited); or (3) the Veteran underwent immobilization by cast, without surgery, or one major joint or more.  Id.  The 100 percent rating is effective the date or hospital admission or outpatient treatment and continues for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  Id.  

38 C.F.R. § 4.30 addresses only convalescent ratings and it does not provide for a temporary 100 percent rating prior to surgery; rather it applies to convalescence after surgery or immobilization of a joint by a cast.  Since the Veteran's shoulder was not immobilized by a cast prior to her surgery, which occurred on March 8, 2005, there is no basis to award a total rating under 38 C.F.R. § 4.30 prior to that date.  While the Board acknowledges the Veteran's claim that she was unable to work due to her shoulder pain and restriction on lifting heavy objects, this is not relevant to the application of 38 C.F.R. § 4.30 and is not a basis for a temporary 100 percent rating under that provision.  

The Board considered the benefit of the doubt doctrine.  However, the weight of the evidence is against the Veteran's claim for benefits pursuant to 38 C.F.R. § 4.30 prior to March 8, 2005.  See, e.g., 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b). 


ORDER

A rating of 30 percent for the orthopedic manifestations of s/p right surgery for rotator cuff tear (previously diagnosed as chronic subluxation right shoulder, s/p right shoulder arthroscopic surgery) for the period August 23, 2004 to March 7, 2005 is granted.

A temporary 100 percent evaluation pursuant to 38 C.F.R. § 4.20 for the period from September 9, 2004 to March 7, 2005 is denied.  


REMAND

The June 2005 rating decision that was appealed by the Veteran included the denial of her claim for TDIU.  While the Veteran's notice of disagreement to that decision specifically referenced only the denial of the temporary total rating pursuant to 38 C.F.R. § 4.30, a liberal reading of that document indicated that the Veteran intended to also appeal the denial of TDIU.  In her notice of disagreement the Veteran wrote that she believed that she was entitled to a total disability rating because she "was instructed by the physician not to work from September 9, 2004 until the surgery was performed on March 8, 2005."  A claim for a temporary total disability rating based on Individual Unemployability may potentially be a viable claim.  See VAOPGCPREC 5-2005.  Moreover, the Veteran's subsequent submissions also clearly show that the gravamen of her appeal was that she should have received a temporary total rating for this period because she was unable to work.  On her VA Form 9 the Veteran specifically stated that her appeal was intended to encompass her claim for TDIU for the period from September 9, 2004 until March 8, 2005.  

An unprocessed notice of disagreement should be remanded, not referred, to the RO for issuance of an SOC.  Malincoln v. West,  12 Vet. App 238, 240-241.  Thus, this claim is remanded for the issuance of an statement of an SOC addressing the Veteran's claim for TDIU from September 9, 2004 through March 7, 2005.  See 38 C.F.R. §§ 3.160(c), 19.26 (2008). See also Manlincoln, 12 Vet. App. at 240-241.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a Statement of the Case to the Veteran, addressing the issue of entitlement to TDIU during the period from September 9, 2004 through March 7, 2005.  The Veteran must be advised of the time limit in which she may file a substantive appeal. 38 C.F.R. § 20.302(b).  To perfect the appeal, she must timely file a substantive appeal, otherwise the appeal should be closed without returning to the Board.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


